Exhibit 10.4

EXECUTION COPY

 

 

 

ADMINISTRATION AGREEMENT

among

FIFTH THIRD AUTO TRUST 2014-3,

as Issuer

FIFTH THIRD BANK,

as Administrator

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Indenture Trustee

Dated as of October 29, 2014

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  Duties of the Administrator      1   

2.

  Records      3   

3.

  Compensation; Payment of Fees and Expenses      3   

4.

  Independence of the Administrator      3   

5.

  No Joint Venture      3   

6.

  Other Activities of the Administrator      4   

7.

  Representations and Warranties of the Administrator      4   

8.

  Administrator Replacement Events; Termination of the Administrator      5   

9.

  Action upon Termination or Removal      6   

10.

  Liens      7   

11.

  Notices      7   

12.

  Compliance with the FDIC Rule      7   

13.

  Amendments      7   

14.

  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial      8   

15.

  Headings      9   

16.

  Counterparts      9   

17.

  Entire Agreement      9   

18.

  Severability of Provisions      9   

19.

  Not Applicable to the Bank in Other Capacities      9   

20.

  Benefits of the Administration Agreement      10   

21.

  Delegation of Duties      10   

22.

  Assignment      10   

23.

  Nonpetition Covenant      10   

24.

  Limitation of Liability      11   

25.

  Other Interpretive Provisions      11   

26.

  USA PATRIOT Act and other Applicable Law      11   

 

   i   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT (as amended, supplemented or otherwise modified
and in effect from time to time, this “Agreement”), dated as of October 29,
2014, is among FIFTH THIRD AUTO TRUST 2014-3, a Delaware statutory trust
(the “Issuer”), FIFTH THIRD BANK, an Ohio banking corporation as administrator
(the “Bank” or in its capacity as administrator, the “Administrator”), and
DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York trust company, as indenture
trustee (the “Indenture Trustee”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned such terms in Appendix
A to the Sale Agreement dated as of the date hereof (as amended, supplemented or
otherwise modified and in effect from time to time, the “Sale Agreement”) by and
between Fifth Third Holdings Funding, LLC (the “Seller”), as seller, and the
Issuer, which contains rules as to usage that are applicable herein.

W I T N E S S E T H :

WHEREAS, the Seller and Wilmington Trust, National Association (the “Owner
Trustee”) have entered into the Amended and Restated Trust Agreement dated as of
the date hereof (as amended, supplemented or otherwise modified and in effect
from time to time, the “Trust Agreement”);

WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and the
Certificate pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including, (i) the Sale Agreement, (ii) the
Indenture, (iii) the Note Depository Agreement and (iv) the Servicing Agreement
(the Trust Agreement and each of the agreements referred to in clauses
(i) through (iv) are referred to herein collectively as the “Issuer Documents”);

WHEREAS, to secure payment of the Notes, the Issuer has pledged the Collateral
to the Indenture Trustee pursuant to the Indenture;

WHEREAS, pursuant to the Issuer Documents, the Issuer is required to perform
certain duties;

WHEREAS, the Issuer desires to have the Administrator perform certain of the
duties of the Issuer, and to provide such additional services consistent with
this Agreement and the Issuer Documents as the Issuer may from time to time
request;

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer on the terms set
forth herein;

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

1. Duties of the Administrator.

(a) Duties with Respect to the Issuer Documents. The Administrator shall perform
all of its duties as Administrator under this Agreement and the Issuer Documents
and the duties and obligations of the Issuer under the Issuer Documents;
provided, however, except as otherwise provided in the Issuer Documents, that
the Administrator

 

   1   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

shall have no obligation to make any payment required to be made by the Issuer
under any Issuer Document. In addition, the Administrator shall consult with the
Issuer and the Owner Trustee regarding the Issuer’s duties and obligations under
the Issuer Documents. The Administrator shall monitor the performance of the
Issuer and shall advise the Issuer when action is necessary to comply with the
Issuer’s duties and obligations under the Issuer Documents. Other than such
items to be performed by the Owner Trustee pursuant to Section 5.4 of the Trust
Agreement and by the Paying Agent pursuant to Sections 6.6(a) and (b) of the
Indenture, the Administrator shall perform such calculations, and shall prepare
for execution by the Issuer or the Owner Trustee or shall cause the preparation
by other appropriate Persons of all such documents, reports, filings,
instruments, certificates, notices and opinions as it shall be the duty of the
Issuer to prepare, execute, file or deliver pursuant to the Issuer Documents. In
furtherance of the foregoing, the Administrator shall take all appropriate
action that is the duty of the Issuer to take pursuant to the Issuer Documents,
and shall prepare, execute, file and deliver on behalf of the Issuer or the
Owner Trustee all such documents, reports, filings, instruments, certificates,
notices and opinions as it shall be the duty of the Issuer to prepare, execute,
file or deliver pursuant to the Issuer Documents or otherwise by law.

(b) Notices to Rating Agencies. The Administrator, on behalf of the Issuer,
shall give notice to each Rating Agency (which notice shall be given promptly
upon the Administrator being notified thereof by the Depositor, the Owner
Trustee, the Indenture Trustee or the Servicer) of: (i) any material breach of
the perfection representations, warranties and covenants contained in Schedule
III of the Sale Agreement and Schedule I of the Indenture; (ii) the termination
of, and/or appointment of a successor to, the Servicer pursuant to Sections 6.1
of the Servicing Agreement; (iii) any waiver of a Servicer Replacement Event
pursuant to Section 6.1(b) of the Servicing Agreement; (iv) any Officer’s
Certificate of the Issuer delivered pursuant to Section 3.9 of the Indenture;
(v) any Officer’s Certificate delivered pursuant to Section 3.12 of the
Indenture with respect to any Event of Default under the Indenture; (vi) any
notice of Default pursuant to Section 6.5 of the Indenture; (vii) any
resignation or removal of the Indenture Trustee pursuant to Section 6.8 of the
Indenture; (viii) any merger or consolidation of the Indenture Trustee pursuant
to Section 6.9 of the Indenture; (ix) any supplemental indenture pursuant to
Sections 9.1 or 9.2 of the Indenture; (x) any notice of merger, consolidation or
succession of the Servicer pursuant to Section 5.3 of the Servicing Agreement;
(xi) any amendment pursuant to Section 13 of this Agreement; and (xii) any
merger or consolidation of the Seller pursuant to Section 3.3 of the Sale
Agreement.

(c) Upon dissolution of the Issuer, the Administrator shall wind up the business
and affairs of the Issuer in accordance with Section 9.2 of the Trust Agreement.

(d) No Action by Administrator. Notwithstanding anything to the contrary in this
Agreement, the Administrator shall not be obligated to, and shall not, take any
action that the Issuer directs the Administrator not to take or which would
result in a violation or breach of the Issuer’s covenants, agreements or
obligations under any of the Issuer Documents.

 

   2   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

(e) Non-Ministerial Matters; Exceptions to Administrator Duties.

(i) Notwithstanding anything to the contrary in this Agreement, with respect to
matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

(A) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

(B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, successor Administrators or successor Servicers,
or the consent to the assignment by the Note Registrar, the Paying Agent or the
Indenture Trustee of its obligations under the Indenture; and

(C) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Transaction Documents or (y) except as provided in the
Transaction Documents, sell the Trust Estate.

2. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection upon reasonable written request by
the Issuer, the Seller and the Indenture Trustee at any time during normal
business hours.

3. Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement and as
reimbursement for its expenses related thereto, the Administrator shall be
entitled to receive $12,000 annually which shall be solely an obligation of the
Servicer. The Administrator shall pay all expenses incurred by it in connection
with its activities hereunder.

4. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer with respect to the manner in which it accomplishes
the performance of its obligations hereunder. Unless expressly authorized by the
Issuer, the Administrator shall have no authority to act for or to represent the
Issuer in any way (other than as permitted hereunder) and shall not otherwise be
deemed an agent of the Issuer.

5. No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Administrator and the Issuer as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity,
(ii) shall be construed to impose any liability as

 

   3   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

such on the Administrator or the Issuer or (iii) shall be deemed to confer on
the Administrator or the Issuer any express, implied or apparent authority to
incur any obligation or liability on behalf of the other.

6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.

7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer and the Indenture Trustee as follows:

(a) Existence and Power. The Administrator is a banking corporation validly
existing and in good standing under the laws of its state of organization and
has, in all material respects, all power and authority to carry on its business
as now conducted. The Administrator has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents or affect the enforceability or collectibility
of the Receivables or any other part of the Collateral.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Administrator of the Transaction Documents to which it is a party
(i) have been duly authorized by all necessary action on the part of the
Administrator and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than, in the case of clauses (A), (B) and (C),
violations which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Administrator’s ability to perform its obligations under, the Transaction
Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Administrator of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Administrator is a
party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement

 

   4   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

of creditors’ rights generally and, if applicable, the rights of creditors of
banking corporations from time to time in effect or by general principles of
equity.

8. Administrator Replacement Events; Termination of the Administrator.

(a) Subject to clause (d) below, the Administrator may resign from its duties
hereunder by providing the Issuer with at least sixty (60) days’ prior written
notice.

(b) Subject to clauses (d) and (e) below, the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice; provided, that, for so long as any Notes are
Outstanding, the Rating Agency Condition shall have been satisfied in connection
therewith.

(c) The occurrence of any one of the following events (each, an “Administrator
Replacement Event”) shall also entitle the Issuer, subject to Section 22 hereof,
to terminate and replace the Administrator:

(i) any failure by the Administrator to deliver or cause to be delivered to the
Indenture Trustee or the Owner Trustee for deposit into the Collection Account
any payment required to be so delivered by the Administrator under the terms of
this Agreement, which failure continues unremedied for five (5) Business Days
after discovery thereof by a Responsible Officer of the Administrator or receipt
by a Responsible Officer of the Administrator of written notice thereof from the
Indenture Trustee or Noteholders evidencing at least a majority of the Note
Balance (or, if no Notes are Outstanding, from the Majority Certificateholders);

(ii) any failure by the Administrator to duly observe or perform in any material
respect any other of its covenants or agreements in this Agreement, which
failure materially and adversely affect the rights of the Issuer, the
Noteholders or the Certificateholders, and which continues unremedied for ninety
(90) days after discovery thereof by a Responsible Officer of the Administrator
or receipt by the Administrator of written notice thereof from the Indenture
Trustee or Noteholders evidencing at least a majority of the Outstanding Note
Balance (or, if no Notes are Outstanding, by the Majority Certificateholders);

(iii) any representation or warranty of the Administrator made in this Agreement
or any certificate delivered by the Administrator pursuant to this Agreement
proves to have been incorrect in any material respect when made, which failure
materially and adversely affects the rights of the Issuer, the Noteholders or
the Certificateholders, and which failure continues unremedied for ninety
(90) days after discovery thereof by a Responsible Officer of the Administrator
or receipt by the Administrator of written notice thereof from the Indenture
Trustee or Noteholders evidencing at least a majority of the Outstanding Note
Balance.

(iv) the Administrator suffers a Bankruptcy Event;

 

   5   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

provided, further, that (A) if any delay or failure of performance referred to
in clause (i) above shall have been caused by force majeure or other similar
occurrence, the five (5) Business Day grace period referred to in such clause
(i) shall be extended for an additional sixty (60) calendar days and (B) if any
delay or failure of performance referred to in clause (b) above shall have been
caused by force majeure or other similar occurrence, the ninety (90) day grace
period referred to in such clause (ii) or clause (iii) shall be extended for an
additional sixty (60) calendar days. The existence or occurrence of any
“material instance of noncompliance” (within the meaning of Item 1122 of
Regulation AB) shall not create any presumption that any event in clauses (i),
(ii) or (iii) above has occurred.

(d) If an Administrator Replacement Event shall have occurred, the Issuer may,
subject to Section 22 hereof, by notice given to the Administrator and the Owner
Trustee, terminate all or a portion of the rights and powers of the
Administrator under this Agreement, including the rights of the Administrator to
receive the annual fee for services hereunder for all periods following such
termination; provided, however, that such termination shall not become effective
until such time as the Issuer, subject to Section 22 hereof, shall have
appointed a successor Administrator in the manner set forth below. Upon any such
termination or upon a resignation of the Administrator in accordance with
Section 8(a) hereof, all rights, powers, duties and responsibilities of the
Administrator under this Agreement shall vest in and be assumed by any successor
Administrator appointed by the Issuer, subject to Section 22 hereof, pursuant to
a management or administration agreement between the Issuer and such successor
Administrator, containing substantially the same provisions as this Agreement
(including with respect to the compensation of such successor Administrator),
and the successor Administrator is hereby irrevocably authorized and empowered
to execute and deliver, on behalf of the Administrator, as attorney-in-fact or
otherwise, all documents and other instruments, and to do or accomplish all
other acts or things necessary or appropriate to effect such vesting and
assumption. Further, in such event, the Administrator shall use its commercially
reasonable efforts to effect the orderly and efficient transfer of the
administration of the Issuer to the new Administrator. No resignation or removal
of the Administrator shall be effective until a successor Administrator shall
have been appointed by the Issuer.

(e) The Issuer, subject to Section 22 hereof, may waive in writing any
Administrator Replacement Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Replacement Event, such Administrator Replacement Event shall
cease to exist, and any Administrator Replacement Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Replacement Event
or impair any right consequent thereon.

9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal or
resignation of the Administrator pursuant to Section 8, the Administrator shall
be entitled to be paid by the Servicer all fees and reimbursable expenses
accruing to it to the date of such termination or removal.

 

   6   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

10. Liens. The Administrator will not directly or indirectly create, allow or
suffer to exist any Lien on the Collateral other than Permitted Liens.

11. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first-class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
by facsimile or e-mail (if an applicable facsimile number or e-mail address is
provided on Schedule II to the Sale Agreement), and addressed in each case as
specified on Schedule II to the Sale Agreement or at such other address as shall
be designated by any of the specified addressees in a written notice to the
other parties hereto. Delivery shall occur only upon receipt or reported tender
of such communication by an officer of the recipient entitled to receive such
notices located at the address of such recipient for notices hereunder.

12. Compliance with the FDIC Rule. The Administrator (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the Fifth
Third Parties.

13. Amendments.

(a) Any term or provision of this Agreement may be amended by the Administrator
without the consent of the Indenture Trustee, any Noteholder, the Issuer, the
Owner Trustee or any other Person subject to the satisfaction of one of the
following conditions:

(i) the Administrator delivers an Opinion of Counsel or an Officer’s Certificate
to the Indenture Trustee to the effect that such amendment will not materially
and adversely affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Administrator notifies the Indenture Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Administrator
and the Indenture Trustee, with the consent of the Holders of Notes evidencing
not less than a majority of the Outstanding Note Balance for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholders. It will not be necessary for the consent
of Noteholders or Certificateholders to approve the particular form of any
proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders and Certificateholders provided for in this
Agreement) and of evidencing the authorization of the execution thereof by
Noteholders and Certificateholders will be subject to such reasonable
requirements as the Indenture Trustee and Owner Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 13, the
Administrator shall provide written notification of the substance of such
amendment to

 

   7   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

each Rating Agency and the Owner Trustee; and promptly after the execution of
any such amendment, the Administrator shall furnish a copy of such amendment to
each Rating Agency, the Owner Trustee and the Indenture Trustee; provided, that
no amendment pursuant to this Section 13 shall be effective which materially and
adversely affects the rights, protections or duties of the Indenture Trustee or
the Owner Trustee without the prior written consent of such Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate of the
Depositor or the Administrator that all conditions precedent to the execution
and delivery of such amendment have been satisfied. The Indenture Trustee may,
but shall not be obligated to, enter into any such amendment which materially
and adversely affects the Indenture Trustee’s own rights, privileges,
indemnities, duties or obligations under this Agreement, the Transaction
Documents or otherwise.

(e) Notwithstanding subsections (a) or (b) of this Section 13, this Agreement
may only be amended by the Administrator if (i) the Majority Certificateholders
consent to such amendment or (ii) such amendment shall not, as evidenced by an
Officer’s Certificate of the Administrator or an Opinion of Counsel delivered to
the Indenture Trustee and the Owner Trustee, materially and adversely affect the
interests of the Certificateholders. It will not be necessary for the consent of
Certificateholders to approve the particular form of any proposed amendment or
consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Certificateholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Certificateholders will be subject to
such reasonable requirements as the Owner Trustee may prescribe.

14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

(b) Each of the parties hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the

 

   8   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(ii) consents that any such Proceeding may be brought in such courts and waives
any objection that it may now or hereafter have to the venue of such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same;

(iii) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 11 of this Agreement;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

15. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

16. Counterparts. This Agreement may be executed in any number of counterparts
(including by way of electronic or facsimile transmission), each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.

17. Entire Agreement. The Transaction Documents contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter thereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter thereof, superseding all prior
oral or written understandings. There are no unwritten agreements among the
parties.

18. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

19. Not Applicable to the Bank in Other Capacities.

(a) Nothing in this Agreement shall affect any obligation the Bank may have in
any other capacity.

 

   9   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

(b) Any entity (i) into which the Administrator may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole or any entity resulting from
any merger sale, transfer, conversion or consolidation to which the
Administrator shall be a party, or any entity succeeding to the business of the
Administrator or (ii) more than 50% of the voting stock or voting power and 50%
or more of the economic equity of which is owned directly or indirectly by Fifth
Third Bancorp and which executes an agreement of assumption to perform every
obligation of the Administrator under this Agreement, shall be the successor to
the Administrator under this Agreement, in each case, without the execution or
filing of any paper of any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

20. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee and any separate trustee or
co-trustee appointed under Section 6.10 of the Indenture, any benefit or any
legal or equitable right, remedy or claim under this Agreement. For the
avoidance of doubt, the Owner Trustee is a third party beneficiary of this
Agreement and is entitled to the rights and benefits hereunder and may enforce
the provisions hereof as if it were a party hereto.

21. Delegation of Duties. The Administrator may, at any time without notice or
consent, delegate (a) any or all of its duties under the Transaction Documents
to any of its Affiliates or (b) specific duties to sub-contractors or other
professional services firms (including accountants, outside legal counsel or
similar concerns) who are in the business of performing such duties; provided,
that no such delegation shall relieve the Administrator of its responsibility
with respect to such duties and the Administrator shall remain obligated
hereunder as if the Administrator alone were performing such duties.

22. Assignment. The Administrator hereby acknowledges and agrees that for so
long as any Notes are outstanding, the Indenture Trustee will have the right to
exercise all waivers and consents, rights, remedies, powers, privileges and
claims of the Issuer under this Agreement in the event the Issuer shall fail to
exercise the same.

23. Nonpetition Covenant. Each party hereto agrees that, prior to the date which
is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by any Bankruptcy
Remote Party (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy,

 

   10   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.

24. Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by Wilmington
Trust, National Association, not individually or personally but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it under the Trust Agreement, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust, National Association, but is made and intended for the purpose
for binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust, National Association, individually
or personally, to perform any covenant either express or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and any Person claiming by, through or under the parties hereto, and (d) under
no circumstances shall Wilmington Trust, National Association be personally
liable for the payment of any indebtedness or expenses of the Issuer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Agreement or the other
related documents.

25. Other Interpretive Provisions. For purposes of this Agreement, unless the
context otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the relevant jurisdiction and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule, Appendix or Exhibit are
references to Articles, Sections, Schedules, Appendices and Exhibits in or to
this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” (and all variations thereof) means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision herein.

26. USA PATRIOT Act and other Applicable Law. In order to comply with the laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law,” for example section 326 of
the USA PATRIOT Act of the United States), the Indenture Trustee is required to
obtain, verify, record and update certain information relating to individuals
and entities which maintain a business relationship with the Indenture Trustee.
Accordingly, each of the parties agrees to provide to the Indenture Trustee,
upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable the
Indenture Trustee to comply with Applicable Law.

 

   11   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

FIFTH THIRD AUTO TRUST 2014-3 By:  

Wilmington Trust, National Association,

not in its individual capacity

but solely as Owner Trustee

By:  

/s/ Yvette L. Howell

Name:   Yvette L. Howell Title:   Assistant Vice President

 

   S-1   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Administrator By:  

/s/ Nathan Steuber

Name:   Nathan Steuber Title:   Vice President

 

   S-2   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

not in its individual capacity

but solely as Indenture Trustee

By:  

/s/ Rosemary Cabrera

Name:   Rosemary Cabrera Title:   Associate By:  

/s/ Irene Siegel

Name:   Irene Siegel Title:   Vice President

 

   S-3   

Administration Agreement

(2014-3)



--------------------------------------------------------------------------------

Joinder of Servicer:

Fifth Third Bank, as Servicer, joins in this Agreement solely for purposes of
Section 3.

 

FIFTH THIRD BANK, as Servicer By:  

/s/ Nathan Steuber

Name:   Nathan Steuber Title:   Vice President

 

   S-4   

Administration Agreement

(2014-3)